DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The response dated 7-22-2022 is acknowledged.
	Claims included in the prosecution are 1-3, 5, 7-8, 11, 19-20, 22-27, 32, 34-36, 42, 46, 58-61, 92, 96-97 and 100. 
	The following are the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-3, 5, 7-8, 11, 19-20, 22-27, 32, 34-36, 42, 46, 58-61, 92, 96-97 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over Mansour et al (US 2014/0234404) in combination with Nagy et al (US 2014/0199233)
	Mansour et al teach lyophilized liposomal compositions containing an antigen (therapeutic agent) and a process of preparation of lyophilized preparation in a hydrophobic carrier. The process of preparation involves the claimed method of preparation and claimed polypeptides and the liposomes are extruded through 2 micron polycarbonate filters.(Abstract, 0023, 0036, 0054, 0076-0082, 0102-0105, 0115, 0144-0167, 0189-0192, Examples and clams).
	What is lacking in Mansour is the size of liposomes and the polydispersity.
	Nagy et al while disclosing liposomal delivery of a variety of therapeutic agents teaches that extrusion through micron filters produces liposomes of 89 to 110 nm sizes with a polydispersity of about 0.1(Abstract, 0049, 0078, 0239).
	It would have been obvious to one of ordinary skill in the art to use polycarbonate filters of 0.1 microns to produce liposomes of Mansour to claimed sizes with polydispersity of 0.1 with a reasonable expectation of success  since Nagy et al teaches that extrusion through polycarbonate filters one can produce liposomes with polydispersity of about 0.1.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Mansour does not teach, disclose or suggest a method comprising providing lipid vesicle particles having a mean particle size of less than 120 nm and a PDI of less than 0.1 mixing the liposome with one solubilized therapeutic agent and Mansour teaches very generally that the antigen may be introduced at various different stages of formulation process.
	This argument is not persuasive. According to instant claim 1 (b), recites only mixing the lipid vesicle particles with at least one solubilized therapeutic agent and not encapsulated within the lipid particles. According to 0162 pointed out by applicant himself,  Mansour states that during the mixing process, antigen may be added to preformed liposomes. With regard to applicant’s arguments that Mansour does not teach the liposomes having claimed PDI before drying step, the examiner points out that Nagy teaches that one can produce liposomes can be produced by extrusion to obtain liposomes of desired sizes and with polydispersity and the examiner sees no unexpected results obtained by some obvious manipulations made to known prior art procedures
2.	Claims 1-3, 5, 7-8, 11, 19-20, 22-27, 32, 34-36, 42, 46, 58-61, 92, 96-97 and 100 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/152200 in view of WO 2013/064911 both are of record and Brown (US 2014/0099358).
	WO 2014 discloses liposomes having a mean particle size of less than or equal to 120 nm and polydispersity index of less than 0.1. One of the phospholipids for the liposomes is DOPC. The liposomes contain cholesterol. The method of preparation is by mixing the liposomes with the active agent  (pages 12-15, Example 2)
	What is lacking in WO 2014 is the drying the liposomes and suspending in a hydrophobic carrier.
	WO 2013 while disclosing active agent encapsulated liposome compositions teaches that liposomal solutions can be lyophilized. The polydispersity index is less than 0.1 (Abstract, pages 22-23, Examples and claims).
	Brown discloses that liposomes can be freeze-dried and suspended in low viscosity mineral oil (Abstract, 0059, 0089 and 0091),
It would have been obvious to one of ordinary skill in the art to lyophilize the liposomal compositions of WO 2014 with a reasonable expectation of success since WO 2013 teaches that liposomes can be lyophilized for storage and since Brown teaches that lyophilized liposomes could be suspended in a hydrophobic carrier.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that Zhu (WO) is primarily concerned with devices for preparing liposomes and Zhu merely teaches how the flow rates and port sizes of said devices can be adjusted to produce different sizes and distribution of liposomes.
	This argument is not persuasive. Irrespective of what apparatus and flow rates are used, WO basically teaches formation of liposomes with claimed polydispersity and the process taught by WO involves mixing of the liposomes with the active agent and the secondary references teach the process of preparation of mixing with hydrophobic mineral oil and the preparation of dried compositions of the liposomes. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	Applicant argues that Knopov generally teaches the lyophilization of liposomal solution, but there is no teaching, suggestion or motivation in Knopov to select a specific size or PDI of liposomes from the ranges disclosed in Zhu for any specific purpose. Applicant while agreeing that Brown teaches that liposomes can be freeze-dried and suspended in low viscosity mineral oil, argues that there is no teaching, suggestion or motivation in Brown to select specific size or PDI of liposomes from the ranges disclosed in Zhu for any specific purpose.
	These arguments are not persuasive since the rejection instant method or production dry preparation of liposomes is made using the combination of references and the examiner sees no unexpected results obtained by some obvious manipulations made to known prior art procedures.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 92 and 100 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10, 988,500. 
Instant claims are drawn a water-free pharmaceutical composition containing a therapeutic agent and a hydrophobic carrier; the claims in said patent are drawn to a specific therapeutic agent  in a reconstituted liposome and a carrier comprising a continuous phase of a hydrophobic substance. Since the term ‘reconstituted’ implies a dried composition, claims in said patent and instant claims are obvious variants.
	
4.	Claims 92 and 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,260,116 in view of Brown (US 
Instant claims are drawn a water-free pharmaceutical composition containing a therapeutic agent and a hydrophobic carrier; the claims in said patent are drawn to a specific therapeutic agent  in a reconstituted liposome and a carrier comprising a continuous phase of a hydrophobic substance. Since the term ‘reconstituted’ implies a dried composition, claims in said patent and instant claims are obvious variants.

5.	Claims 92 and 100 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,077,184.
Instant claims are drawn a water-free pharmaceutical composition containing a therapeutic agent and a hydrophobic carrier and a kit; the claims in said patent are drawn to a method of inducing a humoral immune response by administration using the same composition with a specific therapeutic agent  in a reconstituted liposome and a carrier comprising a continuous phase of a hydrophobic substance. The claims in said patent and instant claims are thus obvious variants.
	Applicant requests that these rejections be held in abeyance. The rejections therefore, are maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612